        Case 4:18-cv-02231-MWB-MA Document 20 Filed 05/29/20 Page 1 of 7


                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    KENNETH LEE RANDOLPH, JR.,                      No. 4:18-CV-02231

                Petitioner,                         (Judge Brann)

         v.

    THERESA DELBASO, et al.,

                Respondents.

                              MEMORANDUM OPINION

                                    MAY 29, 2020

        Petitioner Kenneth Lee Randolph, Jr., a state prisoner presently confined at

the State Correctional Institution at Mahanoy in Frackville, Pennsylvania, filed this

petition for a writ of habeas corpus under 28 U.S.C. § 2254,1 challenging the legality

of his sentence pursuant to Alleyne v. United States.2        The Court previously

dismissed the petition without prejudice as untimely, but permitted Petitioner an

additional period of time in which to prevent any argument regarding equitable

tolling. Petitioner has now filed a supplemental brief regarding equitable tolling.3

        For the reasons discussed below, Petitioner’s circumstances do not warrant

equitable tolling, and the Court will dismiss the petition with prejudice as time-

barred under 28 U.S.C. § 2244(d).



1
     Doc. 1.
2
     570 U.S. 99 (2013).
3
     Doc. 18.
                                          1
       Case 4:18-cv-02231-MWB-MA Document 20 Filed 05/29/20 Page 2 of 7


I.      BACKGROUND

        Petitioner was sentenced on various state court convictions on May 10, 2011.

He did not file a direct appeal. His conviction thus became final on or about June 9,

2012. On April 5, 2012, petitioner filed a pro se motion seeking modification of

sentence, which was dismissed as untimely.           Then, on September 19, 2012,

Petitioner filed a pro se PCRA petition, which was dismissed. Petitioner filed a

second PCRA petition on October 18, 2018, which was dismissed as untimely and

that dismissal was affirmed on appeal. In the affirmance, the Superior Court of

Pennsylvania noted that Petitioner would have needed to have filed his PCRA

petition by June 9, 2012, in order for it to have been timely.

        Petitioner filed his petition for a writ of habeas corpus under 28 U.S.C. §

2254,4 on November 16, 2018, challenging the legality of his sentence pursuant to

Alleyne v. United States.5 Respondents filed an answer raising as an affirmative

defense the statute of limitations, arguing that the petition is untimely.6 After

Petitioner filed no reply, the Court determined that the petition was in fact untimely

both under 28 U.S.C. § 2244(d)(1)(A), because the petition was filed over a year

after his state conviction became final, and under 28 U.S.C. § 2244(d)(1)(C),

because the Alleyne decision cannot be applied retroactively to cases on collateral




4
     Doc. No. 1.
5
     570 U.S. 99 (2013).
6
     Doc. 11. Respondents also argued that Alleyne would not even apply to Petitioner’s
     circumstance because he did not receive a mandatory sentence.
                                                2
         Case 4:18-cv-02231-MWB-MA Document 20 Filed 05/29/20 Page 3 of 7


review.7 The Court dismissed the petition without prejudice, but provided Petitioner

with an opportunity to advance any arguments regarding equitable tolling that he

wished to make.

         Petitioner has since filed a supplemental brief regarding the timeliness of his

petition.8 In it, Petitioner argues that his state criminal attorney failed to file the

necessary motions to protect and preserve his post-sentencing and appellate rights,

and was thus ineffective, and that for some portion of time, he was incarcerated at

SCI Camp Hill in a restricted housing unit, where Petitioner did not have access to

the law library. In addition, Petitioner references the statute of limitations provided

for in § 2244(d)(1)(C); from this reference, the Court presumes that Petitioner

believes his petition should be timely based on a newly recognized constitutional

right.

II.      DISCUSSION

         As the Court noted in its prior memorandum opinion, AEDPA’s one-year

limitations period for habeas petitions is subject to equitable tolling in appropriate

cases, on a case-by-case basis.9 A litigant seeking equitable tolling bears the burden

of establishing two elements: “(1) that he has been pursuing his rights diligently, and

(2) that some extraordinary circumstance stood in his way.”10



7
      See Docs. 13, 14.
8
      Doc. 18.
9
      560 U.S. 631, 649–50 (2010). See Ross v. Varano, 712 F.3d 784, 798 (3d Cir. 2013).
10
      Holland, 560 U.S. at 649 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). See also
      Jenkins v. Superintendent of Laurel Highlands, 705 F.3d 80, 89 (3d Cir. 2013).
                                                 3
        Case 4:18-cv-02231-MWB-MA Document 20 Filed 05/29/20 Page 4 of 7


        The diligence required for equitable tolling is reasonable diligence, not

maximum, extreme, or exceptional diligence.11 “This obligation does not pertain

solely to the filing of the federal habeas petition, rather it is an obligation that exists

during the period appellant is exhausting state court remedies as well.”12 Reasonable

diligence is examined under a subjective test, and it must be considered in light of

the particular circumstances of the case.13

        The Court also must determine whether extraordinary circumstances exist to

warrant equitable tolling. “[G]arden variety claim[s] of excusable neglect” by a

petitioner’s attorney do not generally present an extraordinary circumstance meriting

equitable tolling.14       Rather, equitable tolling can be triggered only when “the

principles of equity would make the rigid application of a limitation period unfair,

such as when a state prisoner faces extraordinary circumstances that prevent him

from filing a timely habeas petition and the prisoner has exercised reasonable

diligence in attempting to investigate and bring his claims.”15



11
     Holland, 560 U.S. at 653.
12
     LaCava v. Kyler, 398 F.3d 271, 277 (3d Cir. 2005) (citation omitted). See also Alicia v.
     Karestes, 389 F. App'x 118, 122 (3d Cir. 2010) (holding that the “obligation to act diligently
     pertains to both the federal habeas claim and the period in which the petitioner exhausts state
     court remedies”).
13
     See Ross, 712 F.3d at 799; Schlueter v. Varner, 384 F.3d 69, 74 (3d Cir. 2004) (“Due diligence
     does not require the maximum feasible diligence, but it does require diligence in the
     circumstances.”).
14
     Holland, 560 U.S. at 651 (citations omitted). See also Merritt v. Blaine, 326 F.3d 157, 168 (3d
     Cir. 2003).
15
     LaCava, 398 F.3d at 275–276. See also Holland, 560 U.S. at 648–49 (relying on Pace, 544
     U.S. at 418); Jenkins, 705 F.3d at 89 (holding that equitable tolling should be applied sparingly,
     and only when the “principles of equity would make the rigid application of a limitation period
     unfair”).
                                                   4
       Case 4:18-cv-02231-MWB-MA Document 20 Filed 05/29/20 Page 5 of 7


        Indeed, extraordinary circumstances have been found only where (a) the

respondent has actively misled the petitioner, (b) the petitioner has in some

extraordinary way been prevented from asserting his rights, (c) the petitioner has

timely asserted his rights mistakenly in the wrong forum, or (d) the court itself has

misled a party regarding the steps that the party needs to take to preserve a claim.16

Nevertheless, it must be restated that, even where extraordinary circumstances do

exist, “if the person seeking equitable tolling has not exercised reasonable diligence

in attempting to file after the extraordinary circumstances began, the link of

causation between the extraordinary circumstances and the failure to file is broken,

and the extraordinary circumstances therefore did not prevent timely filing.”17

        The Court has reviewed Petitioner’s supplemental brief. First, Petitioner has

not pursued his rights diligently. Although Petitioner states that his trial attorney

failed to file the necessary motions to preserve his appellate rights, at no point did

Petitioner seek to file a direct appeal or file one nunc pro tunc after he discovered

that his attorney did not file the notice of appeal. In addition, Petitioner could have

also filed a timely PCRA petition immediately after he discovered that a direct

appeal was not filed, which would have tolled the running of the federal habeas

statute of limitations. For whatever reason, he waited until after the time for doing

so had expired. Further, Petitioner could have filed his federal habeas petition after


16
     See Brinson v. Vaughn, 398 F.3d 225, 230 (3d Cir. 2005).
17
     Brown v. Shannon, 322 F.3d 768, 773 (3d Cir. 2003) (quoting Valverde v. Stinson, 224 F.3d
     129, 134 (2d Cir. 2000)).
                                                5
        Case 4:18-cv-02231-MWB-MA Document 20 Filed 05/29/20 Page 6 of 7


his first PCRA petition was denied, yet he did not. Instead, he waited years to file

an untimely second PCRA petition. Although Petitioner has been pursuing his

rights, the Court cannot conclude that he has done so diligently.

        In addition, Petitioner has not demonstrated the sort of extraordinary

circumstances that would warrant equitable tolling. For example, his allegation of

attorney neglect in not filing a notice of appeal is a garden variety type of claim and

will not suffice for equitable tolling. In addition, although Petitioner states that for

some unspecified portion of time he was held in the RHU at SCI Camp Hill and

could not access the law library, he does not explain how that would have prevented

him from filing a letter notice of appeal or PCRA petition with a request for an

extension of time for any supporting legal brief. Because Petitioner has failed to

demonstrate either that he has been pursuing his rights diligently or that any

extraordinary circumstances existed, the Court will dismiss the Petition with

prejudice as untimely.18

III.    CERTIFICATE OF APPEALABILITY

        Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a

certificate of appealability, an appeal may not be taken from a final order in a

proceeding under 28 U.S.C. § 2254. A certificate of appealability (“COA”) may

issue “only if the applicant has made a substantial showing of the denial of a


18
     The Court notes that it already addressed Petitioner’s argument that his petition as timely based
     on a newly recognized constitutional right in its prior memorandum opinion, as the Alleyne
     decision is not retroactive to cases on collateral review.
                                                    6
        Case 4:18-cv-02231-MWB-MA Document 20 Filed 05/29/20 Page 7 of 7


constitutional right.”19 “A petitioner satisfies this standard by demonstrating that

jurists of reason could disagree with the district court's resolution of his

constitutional claims or that jurists could conclude the issues presented are adequate

to deserve encouragement to proceed further.”20

        “When the district court denies a habeas petition on procedural grounds

without reaching the prisoner's underlying constitutional claim, a COA should issue

when the prisoner shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct in

its procedural ruling.”21

        Here, jurists of reason would not find it debatable as to whether this Court is

correct in its procedural ruling. No certificate of appealability shall therefore issue.

IV.     CONCLUSION

        For the reasons set forth above, this Court finds that the § 2254 habeas petition

should be dismissed with prejudice as untimely under 28 U.S.C. § 2244(d). A

certificate of appealability shall not issue. An appropriate Order follows.

                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge
19
     28 U.S.C. § 2253(c)(2).
20
     Miller–El v. Cockrell, 537 U.S. 322, 327 (2003) (citation omitted), cited in United States v.
     Williams, 536 F. App’x 169, 171 (3d Cir. 2013).
21
     Slack v. McDaniel, 529 U.S. 473, 484 (2000).
                                                7
